Mr. Justice Baldwin delivered the opinion of the court. Defendant in error recovered a judgment for $679.13 in the Municipal Court for damages for breach of contract of employment for six months at $125 per month. The employment of the plaintiff was conceded, but it was contended that he fraudulently misrepresented his qualifications for the position, and that his discharge for incompetency was lawful. Plaintiff in error was publishing a newspaper, and advertised to procure a competent editorial writer for that kind of work. As evidence of his qualifications for the position, defendant in error submitted, in his own handwriting, two- articles, which were of such merit as to be largely influential in securing his employment. After two weeks of service he was .discharged for alleged incompetency, and paid $42.44 for the time he had been employed. After the verdict, plaintiff in error endeavored to secure a new trial, based upon affidavits strongly tending to show that the two articles submitted in the handwriting of the defendant in error as his own, and which were largely influential in securing his employment, were not, in fact, the product of his own brain, but were copied very largely from The New York Herald. Since the matter referred to in the affidavits would, if proven, have a strong tendency to affect the result of the suit, we think the court below should have granted a new trial upon the showing made, and the judgment is, therefore, reversed, and the cause remanded for another trial. Reversed and remanded.